Title: To Thomas Jefferson from Elizabeth House Trist, 10 February 1804
From: Trist, Elizabeth House
To: Jefferson, Thomas


               
                  Dear Sir
                  Pen Park Feby 10th 1804
               
               I have heard from different quarters that Doct Bache wou’d certainly supercede Major Jackson in the Office of inspector of the Port of Philadelphia few things cou’d have delighted me more—for various reasons in the first place it will be a situation that wou’d enable him to provide for his family in his native City—which wou’d render Mrs Bache extremely happy as she has numerous and near relatives that are very dear to her, the children will also by an intercourse with their connections derive advantages, when by a seperation they wou’d scarsely be remembered—the Doctor by being placed in a situation that wou’d free him from pecuniary embarrasments—wou’d be a different Character, and if he perform’d his publick duty well his indiscretions (admiting that he was still prone to them) wou’d be lost in the Vortex of a populous city
               I think too that it wou’d be a gratification to the republicans as well on his own account as being a Grandson of Docter Franklin and I am sure he will merit as much, and be more satisfactory to We the people than that imperious Scotch Tory—I really am so interested in the event that I am on tip toe for a confermation of the report—The duties of my Son precludes the possibility of his leaving that country till July his anxiety as well as our own for a reunion has detirmined us to bid Adieu to Albemarle the beginning of next month in hopes of being in readiness for an early Spring voyage Browse has arranged matters for us to embark from Philad I shou’d have prefered Baltimore tis too agonizing to take leave of ones friends without the most distant hope of ever seeing them again that consideration wou’d induce me to forego the pleasure of once more visiting my natal place We have had Snow upon the ground for two weeks most part of the time the weather moderate and clear fine for the Farmers tho bad for visiting, you hear oftner than we do from Edge Hills. we sent the day before yesterday to enquire after the health of the family all well but Mrs Eppes who had a fall attended with no bad effects but spraining both her ancles,—Notwithstanding we have had a respectable winter in point severity, There are many down with those fevers that prove generally so mortal which greatly surprises me it rages most among the Blacks Mr Eppes has I hear several down with it. I hope you continue to enjoy good health and sperits that those blessings may be long preserved to you is the sincere wish of your much
               Obliged friend 
               
                  E. Trist
               
            